Exhibit 10.1




EXECUTION COPY


AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT


This AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) dated as of
February 14, 2017, is entered into by and among ONDECK ASSET FUNDING I LLC, a
Delaware limited liability company (“Company”), the Lenders party hereto and
ARES AGENT SERVICES, L.P., as Administrative Agent (in such capacity, the
“Administrative Agent”).
RECITALS:
WHEREAS, Company, the Lenders party thereto from time to time, the
Administrative Agent, Ares Agent Services, L.P., as Collateral Agent, and Wells
Fargo Bank, N.A., as Paying Agent, entered into a Credit Agreement, dated as of
August 19, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) pursuant to which the Lenders have made
advances and other financial accommodations to Company. Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement;
WHEREAS, Company, the Lenders party hereto and Administrative Agent, have agreed
to amend the Credit Agreement as set forth herein subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.AMENDMENTS TO THE CREDIT AGREEMENT
The Credit Agreement is, effective as of the First Amendment Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 3.1
hereof, hereby amended as follows:


1.1    Section 1.1 of the Credit Agreement. The definitions of “Amortization
Start Date”, “Maximum Upfront Fee” and “Revolving Commitment” set forth in
Section 1.1 of the Credit Agreement are amended and restated as follows:
“Amortization Start Date” means the first date upon which one or more of the
following occurs:
(a) an Early Amortization Event; or
(b) the date that is the second anniversary of the First Amendment Effective
Date (as such date may be extended upon the mutual written agreement of Company
and Administrative Agent).
“Maximum Upfront Fee” means, with respect to each Receivable, the greater of
(a) $695 and (b) 5.0% of the original aggregate unpaid principal balance of such
Receivable (or such higher percentage as may be agreed to in writing by the
Administrative Agent upon the request of the Company).


-1-





--------------------------------------------------------------------------------





“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The Administrative Agent shall update Appendix A from time to time to
reflect any changes in Revolving Commitments. The aggregate amount of the
Revolving Commitments as of the First Amendment Effective Date is $150,000,000.
The Revolving Commitment of each Lender will be equal to zero on the Revolving
Commitment Termination Date.
1.2    Section 1.1 of the Credit Agreement. Section 1.1 of the Credit Agreement
is further amended to add the following definition in the appropriate
alphabetical order:
“First Amendment Effective Date” means February 14, 2017.
1.3    Section 7.1(b)(ii) of the Credit Agreement. Section 7.1(b)(ii) of the
Credit Agreement is amended to add the following proviso at the end:


; provided further, that the events described in this clause (ii) shall apply to
Indebtedness (“Foreign Indebtedness”) for borrowed money of Holdings and its
Subsidiaries used to finance loan originations (“Foreign Originations”) in any
particular country (any such country, a “Foreign Jurisdiction”) other than the
United States and its territories only if, as of any date of determination
(after converting all Foreign Originations to Dollars based on the middle market
rate for such conversion as quoted on the Bloomberg FX Fixings Screen at 08:00
(London Time) or such other convention mutually agreed to in writing by the
Administrative Agent and the Borrower):
(A) the aggregate principal amount of Foreign Originations during the 12-month
period immediately preceding such date in all Foreign Jurisdictions with respect
to which Foreign Indebtedness has been accelerated exceeds 20% of the aggregate
principal amount of all loan originations of Holdings and its Subsidiaries
(including Foreign Originations in all Foreign Jurisdictions) during such
12-month period as of such date; or
(B) the aggregate principal amount of Foreign Originations during the 12-month
period immediately preceding such date in any single Foreign Jurisdiction with
respect to which Foreign Indebtedness has been accelerated exceeds 15% of the
aggregate principal amount of all loan originations of Holdings and its
Subsidiaries (including Foreign Originations in all Foreign Jurisdictions)
during such 12-month period as of such date; or




-2-





--------------------------------------------------------------------------------





1.4    Appendix A to the Credit Agreement. Appendix A to the Credit Agreement is
amended and restated as follows.


Appendix A
Revolving Commitments (as of the First Amendment Effective Date)


Lender
Revolving Commitment
Pro Rata Share
Ares Commercial Finance LP
$26,785,714.29
17.85715%
Glenlake Loan Fund, LLC
$28,928,571.43
19.28571%
Sonoran Cactus Private Asset Backed Fund, LLC
$72,857,142.86
48.57143%
Ares Centre Street Partnership, L.P.
$21,428,571.43
14.28571%
Total
$150,000,000.00
100%



1.5    Appendix D to the Credit Agreement. Clause (h) of Appendix D to the
Credit Agreement is amended and restated as follows:


h.    the aggregate amount by which the aggregate Outstanding Principal Balance
of all Eligible Receivables that have an Outstanding Principal Balance of
greater than $200,000 as of such date of determination exceeds 55% of the
Outstanding Principal Balance of all Eligible Receivables;


SECTION 2.REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and Lenders to enter into this
Amendment, Company represents and warrants to the Administrative Agent and
Lenders, on the First Amendment Effective Date, that the following statements
are true and correct, it being understood and agreed that the representations
and warranties made on the First Amendment Effective Date are deemed to be made
concurrently with the consummation of the transactions contemplated hereby:
2.1    Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary action on the part of
Company.


2.2    Binding Obligation. This Amendment has been duly executed and delivered
by the Company and is the legally valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.


2.3    Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects on and as of the First
Amendment Effective Date (as defined below) as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be


-3-





--------------------------------------------------------------------------------





applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.


2.4    Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute a Default, an Event of Default or a Servicer Default.


SECTION 3.MISCELLANEOUS


3.1    Conditions of Effectiveness. This Amendment shall become effective as of
the date (such date, the “First Amendment Effective Date”) on which the
following conditions have been satisfied:


(a) receipt by the Administrative Agent of counterparts of this Amendment
executed by Company, the Administrative Agent and the Lenders party hereto;
(b) receipt by the Administrative Agent of counterparts of Amendment No. 1 to
the Undertakings Agreement (the “Undertakings Agreement Amendment”) executed by
Company, the Administrative Agent and the Lenders party thereto;
(c) receipt by each Lender of all fees due and payable to it pursuant to this
Amendment and the Undertakings Agreement Amendment; and
(d) the Company shall have borrowed an additional $12,500,000 of Revolving Loans
on such date.
3.2    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.


(a)On and after the First Amendment Effective Date, (i) each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Credit
Documents and the Related Agreements to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. This
Amendment is hereby designated as a Credit Document for all purposes of the
Credit Documents.


(b)Except as expressly set forth herein, no other amendments, changes or
modifications to the Credit Agreement and each other Credit Document are
intended or implied, and in all other respects the Credit Agreement and each
other Credit Document are and shall continue to be in full force and effect and
are hereby in all respects specifically ratified, restated and confirmed by all
parties hereto as of the First Amendment Effective Date and Company shall not be
entitled to any other further amendment by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment


-4-





--------------------------------------------------------------------------------





and the other Credit Documents, the terms of this Amendment shall control. The
Credit Agreement and this Amendment shall be read and construed as one
agreement.


(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender, Administrative Agent or Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.


3.3    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


3.4    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.


3.5    Execution in Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.


3.6    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


3.7    Lender Loans on First Amendment Effective Date. The parties hereby
acknowledge and agree that the Revolving Loans to be made on the First Amendment
Effective Date shall be allocated among the Lenders in amounts determined by the
Administrative Agent such that after giving effect to such borrowing, the
outstanding amount of the Revolving Loans of each Lender will equal the Pro Rata
Share for such lender set forth on Appendix A (as amended hereby) of the
aggregate outstanding amount of all Revolving Loans of all Lenders.


 






[Remainder of page intentionally left blank]




-5-





--------------------------------------------------------------------------------





IN WITNESS THEREOF, the parties hereto have caused Amendment No. 1 to the Credit
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.


OnDeck Asset Funding I LLC,
as Company


                            
By:/s/ Howard Katzenberg    
Name: Howard Katzenberg
Title: Chief Financial Officer


                            
ARES AGENT SERVICES, L.P.,
as Administrative Agent


By:    Ares Agent Services GP LLC
Its:    General Partner




By:/s/ Jeffrey W. Kramer    
Name: Jeffrey W. Kramer
Title: Authorized Signatory




ARES Commercial Finance LP,
as a Lender


By:    Ares Commercial Finance GP LP
Its:    General Partner
By:    ACF GP LLC
Its:    General Partner


                            
By:/s/ Matthew Jill    
Name: Matthew Jill
Title: Authorized Signatory




-6-





--------------------------------------------------------------------------------













Glenlake Loan Fund, LLC,
as a Lender
                            
By:    Ares Management LLC
Its:    Investment Manager
    
    
By:/s/ Jeffrey W. Kramer    
Name: Jeffrey W. Kramer
Title: Authorized Signatory




SONORAN CACTUS PRIVATE ASSET BACKED FUND, LLC,
as a Lender


By:    Ares Cactus Management GP, LLC
Its:    General Partner




By:/s/ Jeffrey W. Kramer    
Name: Jeffrey W. Kramer
Title: Authorized Signatory




ARES CENTRE STREET PARTNERSHIP, L.P., as a Lender


By:    Ares Centre Street GP, Inc.
Its:    General Partner




By:/s/ Matthew Jill    
Name: Matthew Jill
Title: Authorized Signatory


-7-



